Notice of Allowance
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is directed toward a method and user equipment (UE) for allocating transceiver resources of the UE across available component carriers (CCs) supported by the UE at a current location of the UE based on expected key performance indicators (KPIs) associated with the corresponding available CCs, for the purpose of operating the UE in a carrier aggregation mode.
	Applicant’s independent claims recite that for each of the available CCs, obtaining, by the data processing hardware of the UE, an expected KPI associated with the corresponding available CC at the current location of the UE, the expected KPI associated with the corresponding available CC at the current location of the UE gathered by one or more respective UEs while operating in a non-carrier aggregation mode (sourced by querying a distributed storage system, refer to Paragraphs [0055]-[0056] of applicant’s specification, filed 11/24/2020), which is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Yang (US 2017/0364819 A1) discloses carrier aggregation and estimating KPIs from historical data sets.
	Jarvis (US 2017/0086084 A1) discloses predicting KPIs for wireless communications networks.
	Iyer et al. (US 2017/0310431 A1) discloses carrier aggregation and using reference signals for channel quality estimation.
	Ryoo et al. (US 2018/0192426 A1) discloses obtaining resources through RRC messages and performing radio resource management measurement to measure cell quality.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461